In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 14-2599
BRENDA MITZE,
                                                Plaintiff-Appellant,

                                 v.

CAROLYN W. COLVIN, Acting Commissioner of Social
 Security,

                                               Defendant-Appellee.
                     ____________________

          Appeal from the United States District Court for the
                     Eastern District of Wisconsin.
     No. 1:13-cv-00444-WCG — William C. Griesbach, Chief Judge.
                     ____________________

    SUBMITTED MARCH 12, 2015 — DECIDED APRIL 9, 2015
                ____________________

   Before POSNER, EASTERBROOK, and TINDER, Circuit Judges.
   POSNER, Circuit Judge. The plaintiff applied for social se-
curity disability benefits in 2009, at the age of 43, claiming to
be disabled by a cyst (a liquid-filled sphere) in her pineal
gland, a small endocrine gland in the brain that produces
melatonin, which regulates sleep. After a hearing before an
administrative law judge in November 2011, her application
2                                                 No. 14-2599


was rejected, and the rejection upheld by the district court,
precipitating this appeal.
    Pineal cysts are usually quite harmless, but not always;
the plaintiff’s cyst caused her to experience vertigo, blurred
vision, and headaches. She argues that in combination these
symptoms disable her from full-time gainful employment.
She has a high-school education, is married and has chil-
dren, but has never held a full-time job.
    In 2010 she underwent brain surgery to remove the cyst.
Although an MRI following the operation showed that the
cyst had been removed and the site of the operation in the
brain was healing normally, and her vertigo and vision
problems had been resolved, within weeks she was com-
plaining about pain and numbness in her head. Her surgeon
referred her to a physician with expertise in anesthesiology,
who prescribed drugs, and also referred her to two pain spe-
cialists. One suggested a treatment that she rejected—an
“occipital nerve injection,” which is an injection of a steroid
at the back of the head to relieve pain, and is a standard pro-
cedure. She declined to consult the other pain specialist. Her
primary physician then referred her to a third specialist, who
recommended that she seek ongoing “tertiary” care (a high-
er level of specialty care) at a hospital in Madison, Wiscon-
sin. She declined, saying she’d be unable to travel to Madi-
son (a two-hour drive from her home) on a regular basis.
    Though continuing to complain about pain, she did long-
distance running in preparation for participating in a mara-
thon. She didn’t participate in the marathon after all, but she
did run in a 5,000-meter race, and she runs for an hour daily.
(She also traveled to Australia for a month.) Later an MRI
No. 14-2599                                                  3


showed a possible pinched nerve in her neck and a narrow-
ing of some nerve passageways.
    In support of her application for disability benefits she
submitted documents from two chiropractors. One said that
on the basis of what the plaintiff had told him he thought
that if employed she would need 15-minute breaks every 30
minutes and would miss work more than four times a
month—which if true would preclude full-time gainful em-
ployment and thus render her totally disabled within the
meaning of the Social Security Act. (Vocational experts, who
testify at all Social Security disability hearings, invariably
testify that missing work more than three days a month pre-
cludes full-time gainful employment, and the administrative
law judges seem always to credit that testimony. See, e.g.,
Garcia v. Colvin, 741 F.3d 758, 760 (7th Cir. 2013); Pepper v.
Colvin, 712 F.3d 351, 361 (7th Cir. 2013); Treichler v. Commis-
sioner of Social Security Administration, 775 F.3d 1090, 1096
(9th Cir. 2014).) The chiropractor may, however, have
thought (or so at least the administrative law judge may
have suspected he thought) that she might be exaggerating
her symptoms. For he referred to her “dramatic presenta-
tion” of them and also reported that she’d told him that she
runs an hour a day and was preparing for another foot race.
    It’s true that in medical jargon “dramatic presentation”
refers to a sudden, intense cascade of symptoms observed by
the doctor. In popular discourse, however, it might connote
“dramatization” in the sense of exaggeration for effect, as in
many operas. We don’t know in what sense the chiropractor
was using the term to describe the plaintiff’s account of her
symptoms, but as it is more commonly used as a medical
term than in colloquial speech, and given that when asked
4                                                 No. 14-2599


whether she is a malingerer the chiropractor said “no,” we’ll
assume he was not accusing her of exaggerating.
   The report of one of the chiropractors states that the
plaintiff can walk three to four city blocks without pain, the
report of the other that she can walk 10 city blocks without
pain. (Walk—not run.) A city block, however, is not a uni-
form measure of distance. In Chicago 8 city blocks are a
mile, in New York City 20 are. We don’t know the length of
the city blocks that the plaintiff was referring to. But we do
know that 5,000 meters is 16,404 feet, which is slightly more
than three miles—and the plaintiff ran 5,000 meters in a race,
implying that she can walk far more than 10 city blocks
without pain, regardless of exactly how long a city block
should be assumed to be.
    At her hearing before the administrative law judge, the
plaintiff testified that her activities are severely limited by
her pain and the side effects of the narcotic medications that
she takes for it, which include drowsiness and diarrhea. She
said that she experiences constant pain in her head that trav-
els down her neck to her shoulders, that she sleeps most of
the day and has trouble sleeping at night because of the
pain, and that she drives only on back roads, does not read,
watches only some television because it hurts her eyes, and
uses her computer for only 20 minutes at a time. She submit-
ted a note from her mother which states that the plaintiff is
mostly homebound, has memory problems, and is unable to
drive long distances or do laundry. The mother did not testi-
fy, however.
   The vocational expert who testified at the hearing opined
that someone with the plaintiff’s limitations as determined
by the administrative law judge would not be totally disa-
No. 14-2599                                                  5


bled, because she would be able to perform sedentary, un-
skilled work as a production inspector or bench assembly
worker. He based this conclusion on the administrative law
judge’s finding that the plaintiff was exaggerating the severi-
ty of her pain. The judge had not denied that she has pain—
muscle pain (myofascial pain) in her neck and arthritis and
inflammation in her neck joints (bilateral facet arthropathy).
But he didn’t believe that the pain was severe enough to dis-
able her to the extent she claimed. Her treating physician’s
treatment notes largely just list her subjective reports of
pain, with almost no attempt to evaluate their severity;
about her pain symptoms he wrote that “she still feels she
has modest pain” and “overall, her description of symptoms
is essentially unchanged, but she does have improved pain
control overall.” His own observations are optimistic: “She
actually appears to be in a better mood and more jovial than
I have noted in the past” and “I did discuss with the patient
that at this point, I am uncertain in regards to what her op-
portunities are for further pain control and feel that she
would be best served being evaluated by a pain physician
that is involved in a tertiary setting.” The treatment notes
indicate a belief not that the applicant has disabling pain but
that she was reporting pain symptoms and that he was not
competent to treat her condition. While noting her reports of
“persistent, chronic, severe neck pain,” he did not explain
how the pain limited her activities. Consistently with his
emphasis on her need for tertiary care, he referred her to two
pain specialists for a more definitive assessment of her con-
dition than he could provide, yet she went to only one—and
turned down the treatment that that specialist recommend-
ed. She turned down other treatment options as well—still
6                                                 No. 14-2599


another reason to think she may have been exaggerating her
symptoms.
   A further reason to doubt that the plaintiff’s pain symp-
toms are totally disabling is her ability to run for an hour
daily and run a 5,000-meter (3.1 mile) race and fly to and
from Australia—very long flights (at least 20 hours each
way), which a person with disabling pain would be likely to
find extremely uncomfortable if he or she was traveling in
coach, which so far as appears the plaintiff was.
    Not the flights alone, not the daily running alone, not
even the 5,000-meter race alone, but the combination of all
these things, is, the administrative law judge could reasona-
bly conclude, inconsistent with having pain severe enough
to preclude full-time employment. Not being doctors, we
won’t deny the possibility, improbable as it seems, that run-
ning is therapeutic for people with disabling head pain—in
fact she says that in her briefs in this court—but no evidence
to that effect was presented at the hearing.
   The briefs contain a number of other assertions that if
true would indicate that she is indeed totally disabled. But
assertions in briefs are not evidence, nor in this case based
on evidence. The administrative law judge was entitled to
find that the plaintiff, although she may well suffer from
chronic pain, is capable of full-time employment and there-
fore not totally disabled.
                                                   AFFIRMED.